DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 15-17, 21-25, 30-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: applicant change the claim scope by deleting some of the claim limitations which makes the new claims directed to an invention that is independent or distinct that requires a new consideration and search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 15-17, 21, 30-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 14, 18-20, 26-29, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yurich (US 2011/0169412) in view of Hawkes et al. (US 8,337,051 hereinafter refer as “Hawkes”).
Regarding claim 1, Yurich discloses a horticulture light fixture (20, see Fig. 3, Para. 0026) comprising: a housing (26, see Fig. 3, Para. 0027) comprising an interior housing surface, an inlet duct (40, see Fig. 3, Para. 0030), and an outlet duct (40, see Fig. 3, Para. 0030), a reflector (56, see Fig. 4, Para. 0031) positioned in the housing, the reflector comprising an exterior reflector surface (see Fig. 4) and defining a reflector interior (see Fig. 3); and a structure (socket 54 and lamp stand 52, see Fig. 3) coupled to the reflector and an upper flange (e.g. amp stand 52, see Fig. 3, Para. 0030), coupled to the housing (30), the structure defining a structure interior that is in communication with the reflector interior; wherein air in the reflector interior is isolated from air flowing from the inlet duct (40, see Fig. 3) between the exterior reflector surface and the interior housing surface and to the outlet duct.
Regarding claim limitation “horticulture light fixture”, the applicant is respectfully advised that When reading the preamble in the context of the entire claim, the recitation “horticulture” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 However, Yurich fails to disclose or fairly suggest the structure comprising a lower flange coupled to the reflector.
Hawkes discloses a luminaire reflector assembly (10, see Fig. 3, Col. 4; lines 1-14) that includes a reflector (20), a structure (socket retaining member 30, see Fig. 3, Col. 4; lines 40-54) comprising a lower flange coupled to the reflector.
Therefore, in view of Hawkes, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the socket retaining member with a lower flange for the purpose of providing a more efficient attachment system as suggested by Hawkes. One would have been motivated to make this combination to provide an improved connection between the reflector and the socket.

Regarding claim 14, Yurich further discloses the upper flange (52) of the structure is affixed to a top of the housing (see Fig 3).

Regarding claim 18, Yurich in view of Hawkes further discloses comprising a light socket (54, see Fig. 3) positioned in the structure, wherein when a first end of a lamp (44) is engaged with the light socket (54), a second end extends vertically downward.

Regarding claim 19, Yurich further discloses comprising the lamp (44), wherein the lamp is a metal halide lamp and that the other types of light sources may be utilized without deviating from the subject invention, such as high-pressure sodium, mercury vapor, plasma light, light emitting diode (LED), gas-discharge lamp, or any other light source known in the art (see Para. 0028).
However, Yurich does not explicitly disclose the lamp is a high intensity discharge horticulture lamp.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a high intensity discharge horticulture lamp in order to use the light fixture for horticulture need, since selecting a specific       would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Yurich, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding claim 20, Yurich further discloses the housing comprises a lower lip (the horizontal portion surrounding the reflector, see Fig. 3) defining an opening (38, see Fig. 4, Para. 0027), and the inlet duct and the outlet duct (40, see Fig.3) are oriented substantially opposite one another to allow the air flowing from the inlet duct between the exterior reflector surface and the interior housing surface and to the outlet duct to flow substantially horizontally in relation to the lower lip (see Figs. 3).

Regarding claim 26, Yurich further discloses a method of cooling a horticulture light fixture comprising:(a) providing the horticulture light fixture of claim 1; and (b) flowing air between the inlet duct and the outlet duct (see Par. 0030).

Regarding claim 27, Yurich further discloses the horticulture light fixture comprises a light socket (54) positioned in the structure, wherein when a first end of a lamp is engaged with the light socket, a second end extends vertically downward.

Regarding claim 28, Yurich further discloses comprising the lamp (44), wherein the lamp is a metal halide lamp and that the other types of light sources may be utilized without deviating from the subject invention, such as high-pressure sodium, mercury vapor, plasma light, light emitting diode (LED), gas-discharge lamp, or any other light source known in the art (see Para. 0028).
However, Yurich does not explicitly disclose the lamp is a high intensity discharge horticulture lamp.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a high intensity discharge horticulture lamp in order to use the light fixture for horticulture need, since selecting a specific       would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Yurich, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding claim 32, Yurich further discloses the air flowing between the inlet duct and the outlet duct comprises unfiltered cooling air (see Para. 0030).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875